TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00368-CR


Kerwin Pennick, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 9024023, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion to abate appeal to supplement the appellate record is granted in
part.  The Travis County District Clerk, Ms. Amalia Rodriguez-Mendoza, is ordered to prepare a
supplemental clerk's record containing the court's charge on guilt or innocence and the jury's
verdict.  See Tex. R. App. P. 34.5(a)(4).  The supplemental record shall be tendered for filing no later
than October 25, 2002.
The time for filing appellant's brief is extended to November 1, 2002.
It is ordered October 11, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish